RESOLUTIONS OF THE BOARD OF DIRECTORS





The undersigned sole member of the Board of Directors for AmericaTowne, Inc.
(the "Company"), pursuant to Article IV, Section 5 of the Bylaws of the Company,
hereby agrees to
the following resolutions in lieu of meeting:





RESOLVED, that the Company hereby approves the action set forth in the
Resolutions of Yilaime Corporation of NC ("Yilaime NC") dated April 24, 2015
(attached hereto as Exhibit A).





RESOLVED, that the Secretary of the Company shall direct Action Stock Transfer
Corp. to transfer fractional shares to the individuals or entities identified in
Exhibit A from the
3,616,059 shares currently titled to Yilaime NC in the amounts set forth
therein.





RESOLVED, the actions set forth herein are ratified and approved as being in the
best interests of the Company.





RESOLVED, that all prior actions of the Board of Directors and Officers are
ratified as being in the best interests of the Corporation.





These resolutions shall be entered into the books and records of the
Corporation.





Dated: April 24, 2015





RESOLVED:






/s/Alton Perkins
Alton Perkins
Chairman of the Board